Wilmington Sav. Fund Socy., FSB v Gustafson (2019 NY Slip Op 09236)





Wilmington Sav. Fund Socy., FSB v Gustafson


2019 NY Slip Op 09236


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019

PRESENT: CENTRA, J.P., CARNI, NEMOYER, CURRAN, AND WINSLOW, JJ. (Filed Dec. 20, 2019.) 


MOTION NO. (327/18) CA 17-01674.

[*1]WILMINGTON SAVINGS FUND SOCIETY, FSB, DOING BUSINESS AS CHRISTIANA TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION TRUST, PLAINTIFF-APPELLANT, 
vSTEVEN E. GUSTAFSON, PAM L. GUSTAFSON, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS.

MEMORANDUM AND ORDER
Motion for reargument denied.